EXAMINER’S AMENDMENT
This Corrected Notice of Allowability is to correct an error to the amendment to claims 4-6, as set forth below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Chen on 05/09/2022.
The application has been amended as follows: 
Claim 7 is rejoined.
Claims 8-13 are canceled. 
Claim 1 is amended to read: “A non-human mammal expressing human interleukin-34 (IL-34) in the brain thereof, wherein a human CD34-positive hematopoietic stem cell is transplanted into the non-human mammal. 
Claim 3 is amended at line 1 to replace “animal” with “mammal” and at lines 1-2, to replace “human microglia are present in the brain” with “the hematopoietic stem cell differentiates into human microglia in the brain.”
Claims 4-6 are each amended at line 1 to replace “animal” with “mammal”.
Claim 7 is amended at line 2 to replace “animal” with “mammal”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632